—Judgments, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered December 4, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and also convicting him, upon his plea of guilty, of criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490). The evidence warrants the conclusion that, rather than merely directing the undercover officer to a seller, defendant actively participated in the sale (see People v Bello, 92 NY2d 523). Concur — Andrias, J.P., Ellerin, Lerner, Friedman and Marlow, JJ.